Citation Nr: 1018163	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision from the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
back condition, to include sciatica and spinal stenosis.

In August 2009, the Board remanded this case for further 
development.  The development was undertaken and the case has 
been returned to the Board.

During his November 2009 VA examination, the Veteran reported 
that he retired in 1993 due to increased back pain.  The 
issue of entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU) has not been adjudicated.  However, because 
the Board is now granting service connection for a back 
disability, the issue is referred to the RO for appropriate 
action.  The Board does not currently have jurisdiction to 
consider the claim.  See 38 C.F.R. § 20.200 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A current back disability, degenerative intervertebral disc 
disease of the cervical and thoracolumbar spines, is the 
result of an injury during active duty.


CONCLUSION OF LAW

A back disability was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Because the Board is granting the Veteran's claim, further 
notice or assistance is unnecessary to aid him in 
substantiating the claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).


Analysis

The Veteran contends that he incurred a current back 
disability as the result of an automobile accident during 
service.

Service treatment records are unavailable.  The National 
Personnel Records Center (NPRC) has reported that the 
Veteran's service records are presumed to have been destroyed 
in a 1973 fire.  In such a case, there is a heightened 
obligation to assist the claimant in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has submitted three letters, postmarked in 
November and December 1952, which he sent to his parents.  In 
a November 1952 letter, he described having to go to the 
hospital for X-rays of his back.  In another November 1952 
letter, he wrote that the damp weather made his back and 
knees ache and that the doctor told him that standing up and 
walking too much was the cause.  In a December 1952 letter, 
the Veteran wrote that he was going to be issued a brace 
soon, but did not specify whether the brace was for his back.

Although none of these letters referenced a motor vehicle 
accident or specific back injury during service, they provide 
evidence of treatment related to a back disability in 
service.  In addition, the Veteran is competent to report the 
auto accident in service and subsequent treatment and 
symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Veteran also reports that he received treatment 
at a private hospital in 1952; but that hospital has since 
indicated that it has no records of treatment for the 
Veteran.

Post-service VA outpatient treatment records show the Veteran 
has diagnoses of spinal stenosis, sciatica, degenerative 
joint disease, and chronic low back pain.  Several of these 
treatment records show that the Veteran reported a history of 
chronic low back pain related to an in-service motor vehicle 
accident, at a time when he was not seeking VA disability 
compensation.

In response to the Board's August 2009 remand, the Veteran 
was afforded a VA examination in November 2009.  On 
examination, the Veteran complained of pain in his neck and 
low back and reported that while he was in the military in 
1952, he was involved in an automobile accident, following 
which he was hospitalized for 19 days with complaints of pain 
in his low back and neck.  

The Veteran also reported that he continued to experience 
pain in his low back and neck over the years and the symptoms 
had gotten worse.  In addition, the Veteran reported that 
other than conservative treatment for his neck and low back 
following the accident, he has not received any significant 
treatment.  His post-service treatment included nerve blocks 
and physical therapy.  See November 2009 VA examination 
report.

After physical examination of the cervical and thoracolumbar 
spine and X-rays of the cervical and lumbar spine, the 
Veteran was diagnosed as having degenerative disc disease of 
the cervical and thoracolumbar spines without evidence of 
radiculopathy or radicular irritation to the extremities.  

In a December 2009 addendum, the examiner opined that it was 
at least as likely as not that the Veteran's current symptoms 
were initiated at the time of his motor vehicle accident in 
service, that the Veteran's current cervical and lumbar spine 
conditions are a late result of his motor vehicle in service, 
and that the degenerative changes of the cervical spine and 
lumbar spine have been accelerated to the point where he is 
experiencing his current symptoms.  In rendering his opinion, 
he noted that the Veteran was treated with conservative care 
at the time of his accident, but over the years he developed 
further problems with his neck and his low back, including 
spinal stenosis and sciatica, as well as his cervical spine 
condition.  

The aforementioned letters from the Veteran as well as the 
Veteran's current statements during the course of the appeal 
provide competent evidence of a back injury during active 
duty and a continuity of symptoms since.  Furthermore, the VA 
examiner provided a competent medical opinion linking his 
current disorders of the back to an in-service injury.  There 
is no medical opinion against that of the VA examiner.  The 
opinion was based on an accurate history and supported by a 
rationale; it is thus adequate.  

There is evidence against the claim, inasmuch as the 
contemporaneous record does not document a low back or neck 
disability for many years after service.  The evidence is, 
however, in at least equipoise.  Resolving reasonable doubt 
in the appellant's favor, the claim is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for a back disability, namely degenerative 
intervertebral disk disease of the cervical and thoracolumbar 
spines, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


